REASONS FOR ALLOWANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This office action is in response to the supplemental amendment of 10/19/2021.

Allowable Subject Matter
Claims 1-16 are allowed.

The following is an examiner’s statement of reasons for allowance: the prior art taken singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper.

In regard to independent claims 1 and 16, the closest prior art are US 20090190071 of Kubota et al, US 20150036074 of Park et al and US 20160146980 of Shin et al.

Regarding Claims 1 and 16, Kubota teaches a polarizing plate including a display region and a non-display region surrounding the display region, the polarizing plate comprising: a polarizer; and a bonding layer, a first polarizer protective film sequentially stacked on a surface of the polarizer along a first direction, the bonding layer comprising a printed layer therein to correspond to the non-display region, wherein the printed layer is between the polarizer and the first polarizer protective film along the 

But none of them teaches that wherein the polarizing plate has a haze of about 0.1 % to about 5% as measured with the functional coating layer facing a light source and a reflectance difference of about 2.4% or less between the display region and the non-display region, and the haze of the polarizing plate is mainly determined by the functional layer.

Regarding Claim 1, the prior art taken either singly or in combination fails to anticipate or fairly suggest a polarizing plate further comprising:
wherein the polarizing plate has a haze of about 0.1 % to about 5% as measured with the functional coating layer facing a light source and a reflectance difference of about 2.4% or less between the display region and the non-display region, and the haze of the polarizing plate is mainly determined by the functional layer,
as claimed; recited together in combination with the totality of particular features/limitations recited therein. 

Claims 2-7 and 10-15 are also allowed due to their dependence on claim 1.

Regarding Claim 16, the prior art taken either singly or in combination fails to anticipate or fairly suggest a polarizing plate further comprising:
wherein the polarizing plate has a haze of about 20% to about 40% as measured with the functional coating layer facing a light source and a reflectance difference of about 1.5% or less between the display region and the non-display region,
as claimed; recited together in combination with the totality of particular features/limitations recited therein. 

Claims 8-9 are also allowed due to their dependence on claim 16.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Jie Lei whose telephone number is (571) 272 7231. The examiner can normally be reached on Mon.-Thurs. 8:00 am to 5:30 pm.

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Services Representative or access to the automated information system, call 800-786-9199(In USA or Canada) or 571-272-1000.  



/JIE LEI/Primary Examiner, Art Unit 2872